Case 8:16-cv-02549-EAK-CPT Document 215-2 Filed 05/03/19 Page 1 of 2 PageID 9132



                         UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA (TAMPA DIVISION)

  DISH NETWORK, LLC,
  a Colorado limited liability company,

         Plaintiff, Counterclaim-Defendant,
                                                            Case No. 8:16-cv-2549-EAK-CPT
  v.                                                        Honorable Elizabeth A. Kovachevich
                                                            Magistrate Judge Christopher P. Tuite
  GABY FRAIFER, an individual Florida resident,
  PLANET TELECOM, INC., a Florida corporation,
  and, TELE-CENTER, INC., a Florida corporation,

  Defendants, Counterclaim-Plaintiffs.


  ___________________________________/

                      DEFENDANTS’ CERTIFICATION OF CONFERENCE
                    PRIOR TO FILING MOTION FOR SUMMARY JUDGMENT

         In accordance with paragraph 6(b) of the Court’s Case Management and Scheduling

  Order (Dkt. 50), Defendants Planet Telecom, Inc. (“PTI”), Tele-Center, Inc. (“TCI”) and Gaby

  Fraifer (“Fraifer”) (collectively, the “Defendants”) certify that pursuant to this Court’s order

  (Dkt. 202) the parties conferred regarding the potential narrowing of the legal and factual issues

  in dispute in this matter on multiple occasions including on March 22, 2019, March 26, 2019,

  March 27, 2019, filing a status report with the Court regarding the outcome of such conferences.

  (Dkt. 208) Counsel for the parties have also conferred regarding potential narrowing of the

  issues in this case on multiple occasions throughout April 2019. The parties were unable to

  agree on a narrowing of such issues. Counsel for Defendants contacted Plaintiff’s counsel prior

  to the filing of this motion, on May 2, 2019, in an attempt to meet and confer. However,

  Plaintiff’s counsel was traveling with family and while counsel conferred in good faith, the

  parties were unable to complete a formal meet and confer. The parties have agreed to meet and

  confer on May 6, 2019. In the event the parties are able to narrow the legal and factual issues

                                                    1
Case 8:16-cv-02549-EAK-CPT Document 215-2 Filed 05/03/19 Page 2 of 2 PageID 9133



  contained in Defendants’ Statement of Undisputed Facts, Defendants will file a notice with the

  Court attaching Amended Statement of Undisputed Facts, if necessary. Plaintiff has indicated

  that it does not oppose Defendants filing of an Amended Statement of Undisputed Facts, if

  necessary.



  Dated: May 3, 2019                                    Respectfully Submitted,

                                                        By: /s/ Joseph R. Sozzani
                                                         Joseph R. Sozzani, Esq. (FBN: 120297)
                                                         Board Certified Intellectual Property
                                                         JSozzani@InfinityIPLaw.com
                                                         INFINITY IP, PLLC
                                                         222 West Bay Drive
                                                         Largo, FL 33770
                                                         Tel: 727.687.8814

                                                         Counsel for Defendants



                                  CERTIFICATE OF SERVICE

         I HEREBY certify that on this 3rd day of May 2019, I electronically filed the foregoing

  document with the Clerk of the Court using the CM/ECF system which will provide notice to

  Plaintiff, Dish Network, LLC and all counsel of record via transmission of Notices of Electronic

  Filing generated by CM/ECF.

                                                      /s/ Joseph R. Sozzani
                                                         Joseph R. Sozzani




                                                  2
